DAVIDSON, Commissioner.
Upon a plea of guilty before the court, appellant was convicted for the unlawful sale of whisky in a dry area and his punishment assessed at thirty days in jail.
This court has no jurisdiction over the instant appeal since the record reflects that no notice of appeal was given and entered of record, as required by Art. 827, C.C.P. Bunn v. State, Tex.Cr.App., 236 S.W.2d 137.
The state’s motion to dismiss the appeal is granted, and the appeal is dismissed.
Opinion approved by the court.